DETAILED ACTION
The instant application having Application No. 16/612,218 filed on 11/8/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first acquisition unit”, “a second acquisition 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 10 recite the limitation "the number of effective bits…used in generating a random number".  There is insufficient antecedent basis for this limitation in the claims.

Claims 6 and 7 recite the limitation “the magnitude of fluctuation in the measured value”.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, 

Claims 1-5 and 8 are rejected for the reasons presented above with respect to Claim 1, due to their dependency upon Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites generating a random number using data having M digits and information on the number of data bits to be used to generate the random number.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  For instance, generating a random number comprises performing mathematical operations, i.e. simple extraction and concatenation of numbers/bits.  See e.g. Paragraphs 0083 in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a “first acquisition unit”, a “second acquisition unit”, 
The claim additionally recites acquiring a measured value having M digits, and acquiring information on the number of bits used in generating a random number.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting data to an abstract idea), and thus fail to impose a meaningful limit on the remaining method steps.  Such steps are necessary data input operation which could be attached to any mathematical calculation or mental process, and thus amount to mere data gathering (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using software modules to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic 

As per Claims 2-8, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  
Claims 2-3 and 6-7 recite further limitations that are abstract mathematical concepts or that may be performed in the mind (or with pen and paper), without reciting any additional elements that impose meaningful limits on practicing the abstract idea.  Claims 4-5 and 8 recite further limitations that are insignificant extra-solution activities or generic computer memory for storing data, which fail to provide a meaningful limitation on the claimed steps.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 9, it recites generating a random number using data having M digits and information on the number of data bits to be used to generate the random number.
Under Prong One of Step 2A of the 2019 PEG, such limitations explicitly cover mathematical calculations, relationships, and/or formulas, as described above.  Therefore, the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a “first acquisition unit”, a “second acquisition unit”, and a “random number generation unit”.  As described above, these limitations invoke 35 U.S.C. 112(f) and are thus interpreted to cover the corresponding structure described in the specification and equivalents thereof.  A review of the specification shows that it may be interpreted to cover a “software module” executed by “reading and executing a program and data” by a “CPU” (see Paragraphs 0029-0031, 0067, and 0078 of the specification).  Therefore, these limitations are recited at a high-level of generality, i.e. as generic software component(s) performing generic computer functions such as retrieving data and mathematical calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  
The claim additionally recites acquiring a measured value having M digits, and acquiring information on the number of bits used in generating a random number.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting data to an abstract idea), and thus fail to impose a meaningful limit on the remaining method steps.  Such steps are necessary data input operation which could be attached to any mathematical calculation or mental process, and thus amount to mere data gathering (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.


As per Claim 10, it recites generating a random number using data having M digits and information on the number of data bits to be used to generate the random number.
Under Prong One of Step 2A of the 2019 PEG, such limitations explicitly cover mathematical calculations, relationships, and/or formulas, as described above.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “using an information processing device” in the preamble.  However, the “information processing device” is recited at a high-level of generality, i.e. as a generic computer component performing generic computer function(s) such as 
The claim additionally recites acquiring a measured value having M digits, and acquiring information on the number of bits used in generating a random number.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting data to an abstract idea), and thus fail to impose a meaningful limit on the remaining method steps.  Such steps are necessary data input operation which could be attached to any mathematical calculation or mental process, and thus amount to mere data gathering (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using an “information processing device” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, generically acquiring data that is necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping,” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosca et al. (US 2016/0216945).

As per Claim 1, Rosca discloses a random number generation device, comprising: a first acquisition unit configured to acquire a measured value having bits of M digits, where M being an integer exponent of a power of two (Abstract and Figure 2 and Paragraphs 0013-0015, 0020 and 0052, a digitizer in a microprocessor samples a noise source as a digital value having e.g. between 2 and 10 bits);  a second acquisition unit configured to acquire, based on the acquired measured value, information on the number of effective bits of N digits used in generating a 

As per Claim 9, Rosca discloses an information processing device, comprising: a first acquisition unit configured to acquire a measured value having bits of M digits, where M being an integer exponent of a power of two (Abstract and Figure 2 and Paragraphs 0013-0015, 0020 and 0052, a digitizer in a microprocessor samples a noise source as a digital value having e.g. between 2 and 10 bits);  a second acquisition unit configured to acquire, based on the acquired measured value, information on the number of effective bits of N digits used in generating a random number, where N being an integer less than M (Paragraphs 0052-0057, the microprocessor selects a number of least significant bits according to the applied selection rule from a number of predefined selection rules, i.e. it acquires the predefined selection rule being 

As per Claim 10, Rosca discloses a random number generation method using an information processing device, the random number generation method comprising: acquiring a measured value having bits of M digits, where M being an integer exponent of a power of two (Abstract and Figure 2 and Paragraphs 0013-0015, 0020 and 0052, a digitizer in a microprocessor samples a noise source as a digital value having e.g. between 2 and 10 bits); acquiring, based on the acquired measured value, information on the number of effective bits of N digits used in generating a random number, where N being an integer less than M (Paragraphs 0052-0057, the microprocessor selects a number of least significant bits according to the applied selection rule from a number of predefined selection rules, i.e. it acquires the predefined selection rule being implemented from a number of selection rules and selects a number of effective bits according to the implemented rule, the number of effective bits contributing to the entropy of the resulting random byte;  Paragraph 0054, moreover, tests were performed on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirano, K., T. Yamazaki, S. Morikatsu, H. Okumura, H. Aida, A. Uchida, S. Yoshimori, K. Yoshimura, T. Harayama, and P. Davis, "Fast random bit generation with bandwidth-enhanced chaos in semiconductor lasers", Opt. Express 18, 5512-5524, 2010
Kanter, I., Aviad, Y., Reidler, I. et al. "An optical ultrafast random bit generator", Nature Photon 4, 58–61, 2010
Yu Liu and Mingyi Zhu and Hong Guo, "Truly Random Number Generation via Entropy Amplification", arXiv:1006.3512, 2010
US 2010/0332575	High-Speed Random Number Generator

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182